Citation Nr: 0706779	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  97-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right hand, to 
include cervical radiculopathy, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left hand, to 
include cervical radiculopathy, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes to the Board on appeal of rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

Procedural history

The veteran served on active duty in the United States Army 
from February 1968 to February 1971.  He served in Vietnam 
and was awarded the Combat Infantryman Badge.  

The upper extremity claims

In a September 2004 decision, the Board granted the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy and cervical radiculopathy of the upper 
extremities.  

In a November 2005 rating decision, the RO implemented the 
Board's grant of service connection for peripheral neuropathy 
and cervical radiculopathy, assigning a 10 percent evaluation 
for the right hand and a noncompensable (zero percent) 
evaluation for the left hand.  The veteran filed a notice of 
disagreement with these assigned disability ratings and 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claims and confirmed the 
RO's findings in a February 2006 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in April 2006.

In the July 2006 supplemental statement of the case (SSOC), 
the RO increased the veteran's service-connected left hand 
disability to 10 percent disabling.  The veteran and his 
representative indicated continued dissatisfaction with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

The hearing loss claim

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied in an October 1996 rating 
decision.  The veteran initiated an appeal, which was 
perfected with the timely submission of his substantive 
appeal in June 1997.  

This claim was previously before the Board in December 2000, 
when it was remanded for additional procedural development.  
The claim was again remanded by the Board in September 2004 
for additional evidentiary development.  This was 
accomplished, and in July 2005 the VA Appeals Management 
Resource Center (AMC) issued a SSOC which continued to deny 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss.  

The veteran's VA claims folder has been returned to the Board 
for additional evidentiary development.

Issues not on appeal

In a July 2006 rating decision, the RO denied the veteran an 
increased disability rating for his service-connected post-
traumatic stress disorder.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  That issue is 
therefore no currently within the Board's appellate 
jurisdiction and it will be discussed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In a September 7, 2006 statement, the veteran indicated he 
sought a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
That issue has not yet been addressed by the RO, and is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected right hand disability is 
manifested by mild peripheral neuropathy and mild to moderate 
radiculopathy; complete paralysis is not demonstrated.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected left hand disability is 
manifested by mild peripheral neuropathy and mild to moderate 
radiculopathy; complete paralysis is not demonstrated.

3.  The evidence does not show that the veteran's service-
connected right or left hand disabilities are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral sensorineural hearing loss and 
his military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected right hand disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8717, 8517 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for the service-connected left hand disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8717, 8517 (2006).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

4.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected right and left hand disabilities, along 
with service connection for bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his increased rating claims 
in a letter from the RO dated March 20, 2006, which will be 
further detailed in the Dingess discussion below.  With 
respect to the veteran's service connection claim, the 
veteran was informed of the relevant law and regulations 
pertaining to this claim in a letter from the RO dated April 
24, 2001, including the necessity of evidence of "a 
relationship between your current disability and an injury, 
disease or event in military service."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced April 
2001 letter along with an additional letter from the AMC 
[issued subsequent to the September 2004 remand] dated 
September 15, 2004.  Specifically, the veteran was advised in 
the September 2004 VCAA letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the military.  With 
respect to private treatment records, the September 2004 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with both the April 2001 and September 2004 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the veteran was asked in 
the letters to complete this release so that VA could obtain 
private records on his behalf.  The September 2004 letter 
further emphasized: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis in original].  The veteran was also 
advised in the April 2001 and September 2004 letters that VA 
medical examinations would be scheduled if necessary to make 
a decision on his claims.  

The Board notes that the April 2001 letter specifically 
requested of the veteran: "Tell us about any additional 
information or evidence that you want us to try to get for 
you . . . Send the information describing additional evidence 
or the evidence itself."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in October 
1996 and January 1997.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudications in October 1996 and January 1997was clearly 
both a legal and a practical impossibility.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, the veteran was provided with VCAA notice through 
the April 2001 and September 2004 VCAA letters and his claims 
were readjudicated in the July 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
March 27, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in a December 14, 2006 
statement that he had no additional evidence to submit.   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran, which will be discussed further 
below.  Additionally, the veteran was afforded VA 
examinations in February 1996, January 2005, September 2005 
and June 2006.  The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate audio and neurological examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right hand, to 
include cervical radiculopathy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable disability rating for 
service-connected mild peripheral neuropathy of the left 
hand, to include cervical radiculopathy, currently evaluated 
as 10 percent disabling.

For the sake of brevity, the Board will analyze the right and 
left hand claims together, as they are rated under the same 
diagnostic code at the same percentage and evidence similar 
symptomatology.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected right and left hand 
disabilities are currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 8517-8717.  See 38 
C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]. 

Diagnostic Code 8517 [musculocutaneous nerve, paralysis of] 
provides a noncompensable (zero percent) disability rating 
for mild incomplete paralysis, a 
10 percent disability rating for moderate incomplete 
paralysis, and a 20 percent disability rating for severe 
incomplete paralysis for either the major or minor extremity.  
Complete paralysis, with weakness but not loss of flexion of 
the elbow and supination of forearm provides for a 30 percent 
disability rating for the major extremity and a 20 percent 
disability rating for the minor extremity.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8517 (2006).

The Board observes that the veteran's right extremity is his 
major dominant extremity.  See the June 1999 RO hearing 
transcript, page 13; see also 38 C.F.R. § 4.69 (2006) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Diagnostic Code 8717 relates to neuralgia of the 
musculocutaneous nerve.  It does not provide for specific 
disability ratings, but is instead grouped with the 
provisions of Diagnostic Code 8517.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8717 (2006).

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2006).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran evidences peripheral neuropathy and cervical 
radiculopathy in both hands, so employment of Diagnostic Code 
8517 [musculocutaneous nerve, paralysis of] with further 
consideration of Diagnostic Code 8717 [neuralgia] clearly 
applies to the veteran's right and left hand disabilities, as 
it applies to the specific nerve which is affected by the 
service-connected disabilities.

The veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate.  Indeed, the arguments of the veteran's 
representative have been with regard to Diagnostic Code 5271.  
See, e.g., the September 16, 2002 notice of disagreement.  
Therefore, the Board will evaluate the veteran's service-
connected right and left hand disabilities under Diagnostic 
Code 5271.  

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of bilateral carpal tunnel syndrome in the veteran's upper 
extremities.  However, the medical evidence of record, 
specifically the October 2005 EMG testing results, 
sufficiently delineates the symptomatology caused by the 
veteran's service-connected peripheral neuropathy/cervical 
radiculopathy and that caused by the carpal tunnel syndrome 
so that an informed decision can be made as to the veteran's 
increased rating claims.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).



Schedular rating

The Board initially notes that the veteran is not eligible 
for a 30 percent rating for the right [or dominant] hand or a 
20 percent rating of the left hand based on complete 
paralysis.  Complete paralysis has not been demonstrated in 
the medical evidence of record, to include the February 1996, 
September 2005 and June 2006 VA examination reports.   
Indeed, during the most recent examination in June 2006, 
sensory examination revealed a 50 percent loss of sensation 
in the arms and forearms with patchy decrements of a similar 
nature in the hands, but not complete paralysis.  The veteran 
himself does not appear to contend that either hand is 
completely paralyzed.  Accordingly, the veteran will be rated 
under the provisions for incomplete paralysis.  

The Board's discussion will focus on whether the veteran's 
right and left hand disabilities evidence "severe" 
incomplete paralysis, which warrants the assignment of a 20 
percent disability rating under Diagnostic Code 8517for 
either the major or minor extremity.

The evidence of record demonstrates that the veteran's 
service-connected right and left hand disabilities are 
characterized by no more than moderate incomplete paralysis, 
warranting the assignment of 10 percent ratings.  
Specifically, during his September 2005 VA examination, the 
veteran demonstrated decreased pinprick sensation in the 
hands and fingers by roughly 20 percent compared to his 
forearms and arms bilaterally.  Deep tendon reflexes were 
+1/4 throughout and symmetric.  Based on such, the examiner 
characterized the veteran's bilateral right and left hand 
disabilities as "mild to moderate given the perseverance of 
motor strength in the upper extremities and the mild 
decrement to light touch in both limbs."  

After conducting electromyograph (EMG) testing in October 
2005, the examiner characterized the veteran's right and left 
hand peripheral polyneuropathy and his chronic right C5 & 6 
radiculopathy as "mild" [cervical radiculopathy was not 
evidenced in the left hand at that time].  

During the June 2006 VA examination, the examiner noted that 
the veteran's peripheral neuropathy had worsened bilaterally, 
as the veteran evidenced more loss of strength atrophy 
suggestive of an ongoing degenerative process.  However a 
second EMG study in July 2006 indicated "mild" bilateral 
radiculopathy as well as "mild" sensory mixed peripheral 
neuropathy.  

Although the veteran's service-connected right and left hand 
disabilities appear to have worsened between the October 2005 
and June 2006 VA examinations, the VA examiners both 
classified the veteran's service-connected disabilities as no 
more than "mild" in nature.  Based on this objective 
evidence, the Board finds that the veteran's service-
connected right and left hand disabilities are, at most, 
moderate in nature.  
 
The veteran has argued that the RO failed to consider 
pertinent evidence of record which indicated his service-
connected right and left hand disabilities were more severe 
than contemplated in the currently-assigned 10 percent 
disability ratings.  See a September 7, 2006 statement, page 
2.  He pointed to a number of specific private treatment 
records in the claims folder.

The Board has carefully reviewed all of the evidence of 
record.  The medical records identified by the veteran in 
fact refer to conditions other than the service-connected 
right and left peripheral neuropathy and cervical 
radiculopathy and are therefore irrelevant to the current 
claims on appeal.  

For instance, although the veteran pointed to a March 1993 
statement from R.L.C. as evidence of his "severe" hand 
problems, the record in question in fact did not indicate the 
level of severity of the veteran's service-connected right 
and left hand disabilities.  The same is the case for a 
December 1992 MRI report of the cervical spine, which also is 
irrelevant as it does not mention cervical radiculopathy.  
Finally, the veteran points to an April 2006 VA outpatient 
record which notes "severe" spinal stenosis.  However, this 
record, too, does not assess the veteran's hands.
 
In short, the Board concludes that the objective medical 
evidence of record indicates that the veteran's service-
connected hand disabilities result in incomplete paralysis 
which is no more than moderate in nature, and that 20 percent 
or higher disability ratings are not warranted. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Board will address the right and left hands separately, 
as the RO has already staged the ratings for the veteran's 
service-connected left hand disability.

(i.)  Right hand

With respect to the veteran's right hand, the medical 
evidence of record appears to support the proposition that 
the service-connected right hand disability has not changed 
appreciably since the veteran filed his claim.  There appears 
to have been no findings and no evidence which would allow 
for the assignment of an increased disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, or March 26, 1996.

(ii.)  Left hand

As was noted in the Introduction, the RO granted an increased 
rating for the veteran's left hand in a July 2006 SSOC.  
Therefore, the RO has already assigned staged ratings in the 
instant case [zero percent from the date of service 
connection, March 26, 1996; and 10 percent from the date of 
the most recent VA examination, June 28, 2006].  The Board 
will review the medical history in order to determine whether 
this is correct.  Cf.  38 C.F.R. § 3.400(0) (2006).

The medical evidence of record appears to support the 
proposition that the veteran's left hand disability has 
increased in severity during the course of the appeal, 
specifically between the dates of the two recent VA 
examinations.  At the time of the October 2005 VA 
examination, the veteran did not evidence cervical 
radiculopathy in the left extremity.  The June 28, 2006 VA 
examination, and the associated July 2006 EMG study, first 
evidenced cervical radiculopathy in the left hand, placing 
the veteran's service-connected left hand disability on par 
with his service-connected right hand disability.  

The Board therefore concludes, as did the RO, that the 
assignment of the 10 percent disability rating should be 
effective as June 28, 2006, with the noncompensable rating 
remaining in effect from the establishment of service 
connection on March 26, 1996 until June 28, 2006.

Esteban considerations

The service-connected hand disabilities encompass both 
neuropathy and cervical radiculopathy.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Although the neurological problems with respect to both of 
veteran's hands appear to emanate from two distinct sources, 
the symptomatology appears to be impossible to separate.  No 
examiner has suggested otherwise.  To rate the cervical 
radiculopathy separately from the neuropathy would under such 
circumstances amount to prohibited pyramiding. 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the February 2006 SSOC, the RO provided the criteria for 
an extraschedular rating.  Additionally, the veteran has 
asked for consideration of entitlement to an extraschedular 
rating.  See the veteran's September 7, 2006 statement.  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2006) in connection with the issues on appeal.  
See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's right and left hand disabilities, and the 
veteran has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's right and left 
hand disabilities in the recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected right and left hand 
disabilities, alone, cause marked interference with his 
employment.  The veteran has indicated that he is unable to 
work as a dentist due to his bilateral hand problems.  See 
the veteran's September 2006 statement.  However, the 
veteran's contention is not supported by the VA examiners, 
neither of whom indicated the veteran's service-connected 
bilateral hand disabilities would substantially interfere 
with his ability to work.  Indeed, based on the VA 
examination reports, it appears that the veteran's non 
service-connected bilateral carpal tunnel syndrome is the 
most severe problem of his upper extremities.  Moreover, Dr. 
M.L.P. indicated in a November 1999 statement that rheumatoid 
arthritis prevented the veteran from being able to hold his 
arms in the proper position for employment.
  
In short, there is no indication in the record that the 
veteran's service-connected right and left hand disabilities 
alone cause interference with employment beyond that 
contemplated in the assigned ratings.  Although the Board has 
no reason to doubt that the hand disabilities interfere with 
employment, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected right and 
left hand disabilities.  Accordingly, referral for 
extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected right and left hand 
disabilities.  The benefits sought on appeal are accordingly 
denied.  



3.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the veteran now has 
bilateral sensorineural hearing loss, which is most recently 
evidenced by the January 2005 VA audiological examination 
findings.  Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, 
The Board will separately discuss disease and injury.

With respect to disease, there is no diagnosis of hearing 
loss in service or within the one year presumptive period 
after service.  

Turning to in-service injury, the injury here contended is 
noise exposure/acoustic trauma.  The veteran's presence in 
the Vietnam and receipt of the Combat Infantryman Badge is 
not disputed.  The Board finds that the veteran did engage in 
combat with the enemy within the meaning of 38 U.S.C.A. § 
1154(b) (West 2002).  Under such circumstances, his exposure 
to loud noises and explosions will be assumed.  Hickson 
element (2) is therefore satisfied to that extent.

With respect to crucial Hickson element (3), medical nexus, 
of record are two nexus opinions which reach opposite 
conclusions.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

There is of record a January 2005 VA examination report, in 
which the examiner noted that the veteran's hearing was 
normal upon separation from the service and that the veteran 
"has been exposed to hazardous noise after separation from 
service for many years from the firing of guns wearing 
hearing aids and without the use of hearing protection."  
The examiner did not find any relationship between the 
veteran's military service and his current hearing loss.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  In addition, the examiner gave a detailed 
rationale for his opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].  Moreover, the opinion is congruent with the 
veteran's medical history, which was pertinently negative for 
hearing problems for decades after service.

Also of record is a statement dated in April 1997 from 
G.W.V., D.O., in support of the veteran's hearing loss claim.  
Dr. G.W.V. stated that the veteran's "hearing loss is 
certainly consistent with his army history."  Unlike the VA 
examiner's opinion, Dr. G.W.V.'s statement does not account 
for lack of hearing loss symptoms for decades after service.  
Dr. G.W.V. misleadingly noted that "post discharge 
audiograms consistently document a high frequency (4K notch) 
sensorineural hearing loss bilaterally."  However, review of 
the audiograms attached to G.W.V.'s opinion shows the 
earliest dated audiogram was conducted in 1988, almost two 
decades after separation from service.  G.W.V. failed to 
explain for the lack of hearing loss symptoms between the 
veteran's separation from service and the first evidence of 
hearing problems in 1988.  

In addition, Dr. G.M.V. is a doctor of osteopathy, as opposed 
to the January 2005 VA examiner, who is a licensed 
audiologist and is presumably more knowledgeable as to the 
origins of hearing loss.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470- 71 (1993); see also Black v. Brown, 10 Vet. App. 
279, 284 (1997) [in determining the probative weight to be 
assigned to these medical opinions, the Board must consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data]. 

The Board thus finds that the report of the January 2005 VA 
examination is more probative than the April 1997 statement 
from Dr. G.W.V.  The examining audiologist in January 2005 
specifically rejected the conclusion that there was a nexus 
between the veteran's service, including any in-service 
acoustic trauma that may have occurred therein, and his 
current hearing problems.

The Board emphasizes that the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  
See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as 
Libertine, Gregory and Kessel, all supra.

The only other evidence of record which contradicts this 
medical opinion is that of the veteran himself and his 
representative.  To the extent that the veteran and his 
representative contend that his current hearing loss is 
related to his military service, it is now well established 
that lay persons without medical training, such as the 
veteran and his representative, are not competent to comment 
on medical matters such as date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2006) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
veteran and his representative offered in support of his 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.

The veteran's representative also cited to the provisions of 
38 C.F.R. § 3.303(b), relating to chronicity and continuity 
of symptomatology.  See the February 6, 2007 Appellant's 
Post-Remand Brief.

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  In this case, the first notation of 
hearing loss in the medical evidence of record is not until 
1988, almost two decades after service.  Thus, the record 
here discloses a span of nearly 20 years without any clinical 
evidence to support the assertion of a continuity of hearing 
loss.  The fact that the clinical evidence record does not 
provide support for the veteran's contentions that he 
experienced continuous hearing loss since service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected right hand disability is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected left hand disability is 
denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


